The record contains neither statement of facts, motion for new trial, nor exceptions to the conclusions of law and findings of fact filed by the judge who tried the cause below. The points raised really relate to the sufficiency of the evidence to support the conclusions of law. Inasmuch as the facts found do not affirmatively show that the conclusions of law and judgment were erroneous, we might dispose of the case, in the present state of the record, upon that ground alone. We think, however, the facts stated in the findings sufficiently show liability of appellant as a tenant holding over, for the sum adjudged against him; and also that he was not liable, as claimed by appellee, after notice given of the termination of the relation of landlord and tenant. The court found that Putnam was appellee's agent, and that appellee received notice through him, and held that the twelve days notice before the time when the next rental year would begin was sufficient time. The record shows nothing to enable us to say this was not correct.
Affirmed. *Page 535